              Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 1 of 6




                                IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

BIANCA FLETCHER                                                                           PLAINTIFF

vs.                                  CASE NO. 4:20-CV-521-LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                          DEFENDANTS

                PLAINTIFF’S SUR-REPLY TO THE MOTION FOR SUMMARY JUDGMENT

             COMES NOW THE PLAINTIFF, by and through counsel, who for her Surreply states:

             Defendant led a Reply that contains numerous false statements. Plainti now corrects

them.

COMPLIANCE WITH RULE 56(d)

             Chief among these false statements is that Rule 56(d) was not complied with because

there was not an a davit. That is wrong - the Rule 56(d) Motion is styled as being Veri ed, and

at the end, undersigned counsel signed it as required for a sworn statement without the use of

a notary under federal law. D.E. 19, p. 1, 10, par. 32. Defendants argued that much of the

evidence submitted, such as the SEGAP hearing was unsworn. But that is the point of the

Rule 56(d) motion - it gives plainti time to go get evidence, since we are still in the discovery

phase of this lawsuit.           Plainti        provided SEGAP testimony, which with the chance to take

depositions, or get a veri ed copy of the                 le from ADC will be sworn.   The studies cited

establish the kind of expert testimony and basis for it that could be used to create fact issues.

The cases and television articles cited where false positives occurred also establish avenues

for discovery given that NITV made admissions that their device does not work.

             Defendant also claimed that Plainti            made a bunch of vague assertions without

describing what facts she hoped to elicit by further discovery. This also was a blatantly false

mischaracterization of the Rule 56(d) Motion.
      fi
       ffi
                 fi
                      ff
                           ff
                                      fi
                                           ff
                                                                            ff
                                                                                  fi
                                          Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 2 of 6



                                         Defendant argued Plainti did not respond to the statement of undisputed facts, but

                         CAUSATION

                                         Defendants argued causation on all claims. The argument was that Plainti would have

                         been red regardless of the CVSA results, based on three things: (1) Culclager’s testimony in

                         deposition that she would have done so on the strength of the other evidence of guilt; (2) loss

                         of the grievance in it’s later stages, which meant that the termination was a rmed; and (3) their

                         warranty and ADC policy says it is not to be a determinative factor.

                                         As to Culclager’s cited testimony had valid objections to the form arising from leading

                         questioning were made at each question, and the testimony is not competent evidence. That

                         alone should relieve Plainti                       of the obligation to respond with facts.        If the evidence was

                         incompetent, it cannot be used at summary judgment.                           Furthermore, the testimony assumes

                         her credibility with a jury. In addition, it is contradicted by the fact that Culclager previously

                         testi ed that the CVSA was a factor (See D.E. 19, para. 6(h)), and Arkansas recognizes multiple

                         proximate causes. Blythe v. Byrd, 251 Ark. 363, 364, 472 S.W.2d 717, 718 (1971). In addition,

                         a look at the other evidence of guilt reveals it is non-existent to slight in weight. D.E. 19, para.

                         6-14.           Plainti         submited the SEGAP materials (D.E. 19-1), and can obtain sworn testimony

                         there through deposition.

                                         Finally, Culclager testi ed that she made the decision to terminate (D.E. 19, para. 6(h)).

                         Plainti          grieved the termination, and ultimately lost, but the most logical inference is that if

                         Culclagerr had not                         red Plainti , then Plainti   would not have had a grievance to lose.

                         Furthermore, Ms. Fecher’s decision apparently rested on the bankcard, but Culclager said she

                         would not terminate, or even discipline, because someone accidentally brought in a bank card.

                         Deposition of the person deciding the grievance would provide evidence that Culclager, not the

                         secretary, made the termination decision and the CVSA was a causal factor. D.E. 19, para. 6(h)-

                         (i), 11.

                                         Plainti         indicated that she wanted the testimony of other ADC personnel to rm up

                         these points. D.E. 19, para. 4, 24, 31
fi
     fi
          ff
               ff
                    ff
                                    fi
                                               ff
                                                    fi
                                                          ff
                                                               ff
                                                                               ff
                                                                                                         ffi
                                                                                                               ff
                                                                                                                       fi
                                              Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 3 of 6



          DEFECTIVE AND UNREASONABLY DANGEROUS

                                    Defendants argued that their product was neither defective nor unreasonably

          dangerous on their products liability claims, and that plainti                                       had no evidence of such.

          Defendants then argued that Plainti                                        had not speci fed, under oath, what kind of evidence

          might be obtained through discovery to provide such facts. This latter allegation is false.

                                    First, Plainti ’s Rule 56(d) Motion was veri ed. D.E. 19, p. 1, 10.

                                    Second, Plainti referred the Court: (a) to scholarly articles that indicate these devices

          do not work; (b) admissions by NITV in Court that they do not work; and (c) admissions on

          television news articles where NITV personnel admitted the devices do not work. D.E. 19, para.

          14, 16, 17, 19, 21.

                                    Third, Plainti referred the Court to situations where false arrests were made based on

          CVSA results, and false confessions obtained, and life, liberty, and property lost. D.E. 19, par.

          16.

                                    Fourth, Plainti          referred the court to evidence that indicates the CVSA device was

          advertised as being accurate and the deception detection device of choice among law

          enforcement. D.E. 19, para. 15, 19.

                                    Fifth, there is evidence in the record that the CVSA device was the primary basis for

           nding her guilty, and ring Fletcher. D.E 19, para. 6-13, 21.

                                    Sixth, Plainti           indicated that she wanted to take depositions of NITV and ADC

          personnel to rm up these points, and form the basis for expert reports and testimony. D.E. 19,

          para. 4, 31.

          NEGLIGENCE

                                    Defendants argued they were not negligent in the creation and sale of their product.

          They claim there is no evidence they knew or should have known their equipment was

          defective or presented any risk of harm.                                      Plainti pointed to evidence she was pursuing which

          would indicate that the device did not work, and that Defendant knew it did not work, yet sold

          it anyway, including: (a) her denial; (b) the unreliability of the ADANI scanner; (c) the fact that
fi
     fi
                ff
                     ff
                          ff
                               ff
                                    fi
                                         ff
                                                        ff
                                                                      ff
                                                                           fi
                                                                                fi
                                                                                               ff
                            Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 4 of 6



                statements Culclager claimed were suspicious were in fact innocous, easily explained, and not

                made by Fletcher; (d) she passed the CVSA test the rst time; (e) scholarly articles indicating

                the devices do not work; (f) NITV admissions the devices do not work; and (g) a lack of

                scienti c studies indicating the devices work. D.E. 19, para. 6-14, 16, 17, 19, 21, 22.

                ACQUIRED IMMUNITY

                           Defendants argued the doctrine of acquired immunity was applicable to them on all

                claims.          There is insurance in this case, and Ark. Code Ann. 19-10-305(a)                indicates that

                immunity is only applicable to to the extent not covered by liability insurance.                     However,

                Plainiti    noted that acquired immunity was only applicable where it was a state contractor,

                working to state specs under state supervision, that carried out its assigned duties without

                negligence.

                           Plainti pointed out that NITV is not a contractor, but an entity that sold some devices

                to the state. Plainti wanted to do discovery into the relationship of ADC and NITV to rm this

                up. D.E. 19, para. 23.

                           Plainti pointed out that NITV was not working under state supervision, that it created

                the devices, that the state did not set specs, and that NITV provided the training, and backup

                on the cold calls. Plainti wanted to do discovery into the relationship of ADC and NITV to rm

                this up. D.E. 19, para. 23.

                           Plainti pointed out that scholarly work in the eld indicates CVSA devices do not work.

                D.E. 19, para. 16, 17, 19. Plainti pointed out that the device did not work in this instance, in

                that Plainti                passed the rst test. D.E. 19, paraa. 6(j).   Plainti   pointed out that NITV was

                apparently aware of these aws in their devices, since they admitted that they do not detect

                truth/deception in the Crowe case, and on a television journalist show. D.E. 19, para. 14, 16.

                Defendant Shook admitted in his SEGAP hearing that it was advertised as an accurate device

                for determining true and false statements, and there was other evidence that advertising

                position as well. D.E. 19, para. 15, 20. That is at a minimum negligent, if not worse, conduct,

                which precludes application of acquired immunity.
fi
 ff
      ff
           ff
           ff
           ff
                     ff
                            ff
                                  fi
                                       fl
                                                 ff
                                                                    fi
                                                                         fi
                                                                                ff
                                                                                                       fi
                                                                                                            fi
                     Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 5 of 6



                    Any one of those fact issues would preclude summary judgment for Defendant. Plainti

          notes that no proof in support of this defense was provided, so there should be no summary

          judgment anyway. Plainti indicated that he wanted to take depositions of ADC personnel and

          NITV personnel to rm up these points. D.E. 19, para. 4, 31.

          DEFAMATION AND INVASION OF PRIVACY

                    Defendants argued that there was no defamation or invasion of privacy claim against

          Shook or NITV. Defendant argues there was no evidence that: (a) defamatory statements were

          made; (b) that there was evidence of false light highly o ensive to a reasonable person; and (c)

          that Defendant knew the statements were false, or acted in reckless isregard of the falsity of

          publicized matter.

                    Plainti pointed to the SEGAP hearing in which Shook admitted that he told ADC that

          Fletcher was deceptive. D.E. 19, para. 14, D.E. 19-1, Ex. A, p. 3-8.

                    As to the false and defamatory nature of statements that Fletcher was deceptive,

          Plainti described existing and potential evidence of the falsity of the statements, including: (a)

          her denial; (b) the unreliability of the ADANI scanner; (c) the fact that statements Culclager

          claimed were suspicious were in fact innocous, easily explained, and not made by Fletcher; (d)

          she passed the CVSA test the rst time; (e) scholarly articles indicating the devices do not

          work; (f) NITV admissions the devices do not work; and (g) a lack of scienti c studies indicating

          the devices work. D.E. 19, para. 6-14, 16, 17, 19, 21, 27.

                    As to false light, all the evidence above would go to these issues.

                    As to    fault - negligent or worse mental state, the knowledge on the part of the

          defendants of the false and misleading nature of Shook’s statements, all the evidence above

          could go to establish that knowledge. D.E. 19, para. 14, 16, 17, 19, 27, 28.          Furthermore,

          Plainti    indicated she wanted to take Shook’s deposition to establish that his knowledge of

          this, or the laack of foundation for his statements that Fletcher was dishonest. D.E. 19, par. 4,

          21, 26-28.
ff
ff
     ff
              fi
                       ff
                               fi
                                                      ff
                                                                          fi
                                                                                           ff
             Case 4:20-cv-00521-LPR Document 22-1 Filed 12/22/20 Page 6 of 6



            As to NITV’s responsibility for Shook’s statements, Plainti needed to do depositions

     and discovery into their relationship to establish that responsnibility, and asked for that chance.

     D.E. 19, para. 31.

     ILLEGAL EXACTION/FRAUD

            Plainti , if given the chance to do discovery, can show that Defendants sold the state a

     device that they claim detects truth and deception, when it in fact does not. D.E. 19, para.

     6-13, 16, 17, 19, 21. That states an illegal exaction claim. D.E. 19, para. 24. Plainti asked to

     be able to do depositions to establish these facts. D.E. 19, ara. 4, 24, 31.


                                                  Respectfully submitted,

                                                  Lucien R. Gillham, ARBN 99-199
                                                  Attorneys for the Plaintiff
                                                  SUTTER & GILLHAM, P.L.L.C.
                                                  P.O. Box 2012
                                                  Benton, AR 72018
                                                  501/315-1910 Office
                                                  501/315-1916 Facsimile
                                                  lucien.gillham@gmail.com
ff
                                                          ff
                                                                             ff
